UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
CRAIG MOSKOWITZ and BARBARA MOSKOWITZ,
each on their own behalf, and as parents on behalf of their Docket No.: 20-cv-1659
minor child, S.M.,                                                   (KAM) (SIL)
                                         Plaintiffs,
                     -against-

GREAT NECK UNION FREE SCHOOL DISTRICT, NOTICE OF MOTION
THE BOARD OF EDUCATION OF THE GREAT NECK
UNION         FREE        SCHOOL           DISTRICT,          DANA
SLACKMAN, DR. GABRIELLA DUKE, KATE
MUGNO, ROBIN TRICHON, DR. ANTHONY
IACOVELLI, LUCIANA BRADLEY, and SARA
GOLDBERG, each Individually, and in their respective
official capacities,
                                          Defendants.
 ------------------------------------------------------------------X

       PLEASE TAKE NOTICE that upon the annexed declaration of Michael A. Miranda

and the exhibits annexed thereto; the Affidavit of Robin Trichon and the exhibit annexed thereto,

the Affidavit of Dr. Anthony Iacovelli and the exhibit annexed thereto, the Affidavit of Kate

Mugno, and the accompanying memorandum of law, and upon all pleadings and proceedings

heretofore had herein, defendants, GREAT NECK UNION FREE SCHOOL DISTRICT, THE

BOARD OF EDUCATION OF THE GREAT NECK UNION FREE SCHOOL DISTRICT, DR.

GABRIELLA DUKE, KATE MUGNO, ROBIN TRICHON, DR. ANTHONY IACOVELLI,

LUCIANA BRADLEY, and SARA GOLDBERG will move this Court, before the Honorable

Judge Kiyo A. Matsumoto, United States District Court Judge at 225 Cadman Plaza East,

Brooklyn, New York 11201, on a date to be ordered by the Court, for an Order pursuant to

12(b)(6) of the Federal Rules of Civil Procedure granting the defendants’ motion to dismiss for

failure to state a claim upon which relief may be granted, and such other further relief as this

Court may deem just and proper, including but not limited to the conversion of this motion to a

motion for summary judgment under FRCP 12(d), upon notice to the parties.


                                               1
Dated: Mineola, New York
       October 9, 2020

                           MIRANDA SLONE SKLARIN
                           VERVENIOTIS LLP
                           Attorneys for Defendants GREAT NECK UNION
                           FREE SCHOOL DISTRICT, THE BOARD OF
                           EDUCATION OF THE GREAT NECK UNION
                           FREE SCHOOL DISTRICT, DR. GABRIELLA
                           DUKE, KATE MUGNO, ROBIN TRICHON, DR.
                           ANTHONY IACOVELLI, LUCIANA BRADLEY,
                           and SARA GOLDBERG




                           By:________________________________
                           Michael A. Miranda, Esq.
                           The Esposito Building
                           240 Mineola Boulevard
                           Mineola, New York 11501
                           (516) 741-7676


To: All Counsel via ECF




                             2
